                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:18-CR-60-D



UNITED STATES OF AMERICA                     )
                                             )
                  v.                         )              ORDER
                                             )
PIDL CAPRICE HOWARD,                         )
                                             )
                       Defendant.            )


       On July 2, 2021, defendant moved to extend the date to self-surrender to the Bureau of

Prisons for an additional 30 days in order to allow him to harvest one crop and plant another. See

[D.E. 114]. The United States opposes the motion. See id.

       Defendant has failed to demonstrate good cause to extend the date to self~surrender. He has

had sufficient time to get his affairs in order, including affairs concerning his family farm.

Defendant's motion [D.E. 114] is DENIED.

       SO ORDERED. This .J:._ day of July 2021'.




                                                     JSC.DEVERID
                                                     United States District Judge
